EXHIBIT 10.36

 

--------------------------------------------------------------------------------

COACH INDUSTRIES GROUP, INC.

2005 STOCK OPTION PLAN

 

--------------------------------------------------------------------------------

1. Purpose. The purpose of this Plan is to advance the interests of Coach
Industries Group, Inc., a Nevada corporation (the “Company”), by providing an
additional incentive to attract, retain and motivate highly qualified and
competent persons who are key to the Company, including key employees,
consultants, independent contractors, Officers and Directors, and upon whose
efforts and judgment the success of the Company and its Subsidiaries is largely
dependent, by authorizing the grant of options to purchase Common Stock of the
Company and other related benefits to persons who are eligible to participate
hereunder, thereby encouraging stock ownership in the Company by such persons,
all upon and subject to the terms and conditions of this Plan.

2. Definitions. As used herein, the following terms shall have the meanings
indicated:

(a) “Board” shall mean the Board of Directors of the Company.

(b) “Cause” shall mean any of the following:

(i) a determination by the Company that there has been a willful, reckless or
grossly negligent failure by the Optionee to perform his or her duties as an
employee of the Company;

(ii) a determination by the Company that there has been a willful breach by the
Optionee of any of the material terms or provisions of any employment agreement
between such Optionee and the Company;

(iii) any conduct by the Optionee that either results in his or her conviction
of a felony under the laws of the United States of America or any state thereof,
or of an equivalent crime under the laws of any other jurisdiction;

(iv) a determination by the Company that the Optionee has committed an act or
acts involving fraud, embezzlement, misappropriation, theft, breach of fiduciary
duty or material dishonesty against the Company, its properties or personnel;

(v) any act by the Optionee that the Company determines to be in willful or
wanton disregard of the Company’s best interests, or which results, or is
intended to result, directly or indirectly, in improper gain or personal
enrichment of the Optionee at the expense of the Company;



--------------------------------------------------------------------------------

(vi) a determination by the Company that there has been a willful, reckless or
grossly negligent failure by the Optionee to comply with any rules, regulations,
policies or procedures of the Company, or that the Optionee has engaged in any
act, behavior or conduct demonstrating a deliberate and material violation or
disregard of standards of behavior that the Company has a right to expect of its
employees; or

(vii) if the Optionee, while employed by the Company and for two years
thereafter, violates a confidentiality and/or noncompete agreement with the
Company, or fails to safeguard, divulges, communicates, uses to the detriment of
the Company or for the benefit of any person or persons, or misuses in any way,
any Confidential Information; provided, however, that, if the Optionee has
entered into a written employment agreement with the Company which remains
effective and which expressly provides for a termination of such Optionee’s
employment for “cause,” the term “Cause” as used herein shall have the meaning
as set forth in the Optionee’s employment agreement in lieu of the definition of
“Cause” set forth in this Section 2(b).

(c) “Change of Control” shall mean the acquisition by any person or group (as
that term is defined in the Exchange Act, and the rules promulgated pursuant to
that act) in a single transaction or a series of transactions of thirty percent
(30%) or more in voting power of the outstanding stock of the Company and a
change of the composition of the Board of Directors so that, within two years
after the acquisition took place, a majority of the members of the Board of
Directors of the Company, or of any corporation with which the Company may be
consolidated or merged, are persons who were not directors or officers of the
Company or one of its Subsidiaries immediately prior to the acquisition, or to
the first of a series of transactions which resulted in the acquisition of
thirty percent (30%) or more in voting power of the outstanding stock of the
Company.

(d) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(e) “Committee” shall mean the stock option committee appointed by the Board or,
if not appointed, the Board.

(f) “Common Stock” shall mean the Company’s Common Stock, par value $.001 per
share.

(g) “Director” shall mean a member of the Board.

(h) “Employee” shall mean any person, including officers, directors, consultants
and independent contractors employed by the Company or any parent or Subsidiary
of the Company within the meaning of Section 3401(c) of the regulators
promulgated thereunder.

(i) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(j) “Fair Market Value” of a Share on any date of reference shall be the Closing
Price of a share of Common Stock on the business day immediately preceding such
date,

 

2



--------------------------------------------------------------------------------

unless the Committee in its sole discretion shall determine otherwise in a fair
and uniform manner. For this purpose, the “Closing Price” of the Common Stock on
any business day shall be (i) if the Common Stock is listed or admitted for
trading on any United States national securities exchange, or if actual
transactions are otherwise reported on a consolidated transaction reporting
system, the last reported sale price of the Common Stock on such exchange or
reporting system, as reported in any newspaper of general circulation, (ii) if
the Common Stock is quoted on The Nasdaq Stock Market (“Nasdaq”), or any similar
system of automated dissemination of quotations of securities prices in common
use, the mean between the closing high bid and low asked quotations for such day
of the Common Stock on such system, or (iii) if neither clause (i) nor (ii) is
applicable, the mean between the high bid and low asked quotations for the
Common Stock as reported by the National Quotation Bureau, Incorporated if at
least two securities dealers have inserted both bid and asked quotations for the
Common Stock on at least five of the 10 preceding days. If the information set
forth in clauses (i) through (iii) above is unavailable or inapplicable to the
Company (e.g., if the Company’s Common Stock is not then publicly traded or
quoted), then the “Fair Market Value” of a Share shall be the fair market value
(i.e., the price at which a willing seller would sell a Share to a willing buyer
when neither is acting under compulsion and when both have reasonable knowledge
of all relevant facts) of a share of the Common Stock on the business day
immediately preceding such date as the Committee in its sole and absolute
discretion shall determine in a fair and uniform manner.

(k) “Incentive Stock Option” shall mean an incentive stock option as defined in
Section 422 of the Code.

(l) “Non-Statutory Stock Option” or “Nonqualified Stock Option” shall mean an
Option which is not an Incentive Stock Option.

(m) “Officer” shall mean the Company’s chairman, president, principal financial
officer, principal accounting officer (or, if there is no such accounting
officer, the controller), any vice-president of the Company in charge of a
principal business unit, division or function (such as sales, administration or
finance), any other officer who performs a policy-making function, or any other
person who performs similar policy-making functions for the Company. Officers of
Subsidiaries shall be deemed Officers of the Company if they perform such
policy-making functions for the Company. As used in this paragraph, the phrase
“policy-making function” does not include policy-making functions that are not
significant. Unless specified otherwise in a resolution by the Board, an
“executive officer” pursuant to Item 401(b) of Regulation S-K (17 C.F.R. §
229.401(b)) shall be only such person designated as an “Officer” pursuant to the
foregoing provisions of this paragraph.

(n) “Option” (when capitalized) shall mean any stock option granted under this
Plan.

(o) “Optionee” shall mean a person to whom an Option is granted under this Plan
or any person who succeeds to the rights of such person under this Plan by
reason of the death of such person.

 

3



--------------------------------------------------------------------------------

(p) “Plan” shall mean this 2005 Stock Option Plan of the Company, which Plan
shall be effective upon approval by the Board, subject to approval, within 12
months of the date thereof by holders of a majority of the Company’s issued and
outstanding Common Stock of the Company.

(q) “Share” or “Shares” shall mean a share or shares, as the case may be, of the
Common Stock, as adjusted in accordance with Section 10 of this Plan.

(r) “Subsidiary” shall mean any corporation (other than the Company) in any
unbroken chain of corporations beginning with the Company if, at the time of the
granting of the Option, each of the corporations other than the last corporation
in the unbroken chain owns stock possessing 50 percent or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

3. Shares and Options. Subject to adjustment in accordance with Section 10
hereof, the Company may issue up to three million (3,000,000) Shares from Shares
held in the Company’s treasury or from authorized and unissued Shares through
the exercise of Options issued pursuant to the provisions of this Plan. If any
Option granted under this Plan shall terminate, expire, or be canceled,
forfeited or surrendered as to any Shares, the Shares relating to such lapsed
Option shall be available for issuance pursuant to new Options subsequently
granted under this Plan. Upon the grant of any Option hereunder, the authorized
and unissued Shares to which such Option relates shall be reserved for issuance
to permit exercise under this Plan. Subject to the provisions of Section 14
hereof, an Option granted hereunder shall be either an Incentive Stock Option or
a Non-Statutory Stock Option as determined by the Committee at the time of grant
of such Option and shall clearly state whether it is an Incentive Stock Option
or Non-Statutory Stock Option. All Incentive Stock Options shall be granted
within 10 years from the effective date of this Plan.

4. Limitations. Options otherwise qualifying as Incentive Stock Options
hereunder will not be treated as Incentive Stock Options to the extent that the
aggregate Fair Market Value (determined at the time the Option is granted) of
the Shares, with respect to which Options meeting the requirements of Code
Section 422(b) are exercisable for the first time by any individual during any
calendar year (under all stock option or similar plans of the Company and any
Subsidiary), exceeds $100,000.

5. Conditions for Grant of Options.

(a) Each Option shall be evidenced by an option agreement that may contain any
term deemed necessary or desirable by the Committee, provided such terms are not
inconsistent with this Plan or any applicable law. Optionees shall be those
persons selected by the Committee from the class of all regular Employees of the
Company or its Subsidiaries, including Employee Directors and Officers who are
regular or former regular employees of the Company, Directors who are not
regular employees of the Company, as well as consultants to the Company. Any
person who files with the Committee, in a form satisfactory to the Committee, a
written waiver of eligibility to receive any Option under this Plan shall not be
eligible to receive any Option under this Plan for the duration of such waiver.

 

4



--------------------------------------------------------------------------------

(b) In granting Options, the Committee shall take into consideration the
contribution the person has made, or is expected to make, to the success of the
Company or its Subsidiaries and such other factors as the Committee shall
determine. The Committee shall also have the authority to consult with and
receive recommendations from Officers and other personnel of the Company and its
Subsidiaries with regard to these matters. The Committee may from time to time
in granting Options under this Plan prescribe such terms and conditions
concerning such Options as it deems appropriate, provided that such terms and
conditions are not more favorable to an Optionee than those expressly permitted
herein; provided further, however, that to the extent not cancelled pursuant to
Section 9(b) hereof, upon a Change in Control, any Options that have not yet
vested, may, in the sole discretion of the Committee, vest upon such Change in
Control.

(c) The Options granted to employees under this Plan shall be in addition to
regular salaries, pension, life insurance or other benefits related to their
employment with the Company or its Subsidiaries. Neither this Plan nor any
Option granted under this Plan shall confer upon any person any right to
employment or continuance of employment (or related salary and benefits) by the
Company or its Subsidiaries.

6. Exercise Price. The exercise price per Share of any Option shall be any price
determined by the Committee but in no event shall the exercise price per Share
of any Option be less than the Fair Market Value of the Shares underlying such
Option on the date such Option is granted and, in the case of an Incentive Stock
Option granted to a 10% stockholder, the per Share exercise price will not be
less than 110% of the Fair Market Value. Re-granted Options, or Options which
are canceled and then re-granted covering such canceled Options, will, for
purposes of this Section 6, be deemed to have been granted on the date of the
re-granting.

7. Exercise of Options.

(a) An Option shall be deemed exercised when (i) the Company has received
written notice of such exercise in accordance with the terms of the Option,
(ii) full payment of the aggregate option price of the Shares as to which the
Option is exercised has been made, (iii) the Optionee has agreed to be bound by
the terms, provisions and conditions of any applicable stockholders’ agreement,
and (iv) arrangements that are satisfactory to the Committee in its sole
discretion have been made for the Optionee’s payment to the Company of the
amount that is necessary for the Company or the Subsidiary employing the
Optionee to withhold in accordance with applicable Federal or state tax
withholding requirements. Unless further limited by the Committee in any Option,
the exercise price of any Shares purchased pursuant to the exercise of such
Option shall be paid in cash, by certified or official bank check, by money
order, with Shares or by a combination of the above; provided, however, that the
Committee in its sole discretion may accept a personal check in full or partial
payment of any Shares. The Company in its sole discretion may, on an individual
basis or pursuant to a general program established by the Committee in
connection with this Plan, lend money to an Optionee to exercise all or a
portion of the Option granted hereunder. If the exercise price is paid in whole
or part with the Optionee’s promissory note, such note shall (i) provide for
full recourse to the maker, (ii) be collateralized by the pledge of the Shares
that the Optionee purchases upon exercise of such

 

5



--------------------------------------------------------------------------------

Option, (iii) bear interest at a rate no less than the rate of interest payable
by the Company to its principal lender, and (iv) contain such other terms as the
Committee in its sole discretion shall require.

(b) No Optionee shall be deemed to be a holder of any Shares subject to an
Option unless and until a stock certificate or certificates for such Shares are
issued to such person(s) under the terms of this Plan. No adjustment shall be
made for dividends (ordinary or extraordinary, whether in cash, securities or
other property) or distributions or other rights for which the record date is
prior to the date such stock certificate is issued, except as expressly provided
in Section 10 hereof.

(c) Any Option may, in the discretion of the Committee, be exercised pursuant to
a “cashless” or “net issue” exercise. In lieu of exercising the Option as
specified in subsection (a) above, the Optionee may pay in whole or in part with
Shares, the number of which shall be determined by dividing (a) the aggregate
Fair Value of such Shares otherwise issuable upon exercise of the Option minus
the aggregate Exercise Price of such Option by (b) the Fair Value of one such
Share, or the Optionee may pay in whole or in part through a reduction in the
number of Shares received through the exercise of the Option equal to the
quotient of the (a) aggregate Fair Value of all the Shares issuable upon
exercise of the Option minus the aggregate Exercise Price of such Option
(b) divided by the Fair Value of one such share. If the exercise price is paid
in whole or in part with Shares, the value of the Shares surrendered shall be
their Fair Market Value on the date the Option is exercised.

8. Exercisability of Options. Any Option shall become exercisable in such
amounts, at such intervals, upon such events or occurrences and upon such other
terms and conditions as shall be provided in an individual Option agreement
evidencing such Option, except as otherwise provided in Section 5(b) or this
Section 8.

(a) The expiration date(s) of an Option shall be determined by the Committee at
the time of grant, but in no event shall an Option be exercisable after the
expiration of 10 years from the date of grant of the Option.

(b) Unless otherwise expressly provided in any Option as approved by the
Committee, notwithstanding the exercise schedule set forth in any Option, each
outstanding Option, may, in the sole discretion of the Committee, become fully
exercisable upon the date of the occurrence of any Change of Control, but,
unless otherwise expressly provided in any Option, no earlier than six months
after the date of grant, and if and only if Optionee is in the employ of the
Company on such date.

(c) The Committee may in its sole discretion accelerate the date on which any
Option may be exercised and may accelerate the vesting of any Shares subject to
any Option or previously acquired by the exercise of any Option.

 

6



--------------------------------------------------------------------------------

9. Termination of Option Period.

(a) Unless otherwise expressly provided in any Option, the unexercised portion
of any Option shall automatically and without notice immediately terminate and
become forfeited, null and void at the time of the earliest to occur of the
following:

(i) three months after the date on which the Optionee’s employment is terminated
for any reason other than by reason of (A) Cause, (B) the termination of the
Optionee’s employment with the Company by such Optionee following less than 60
days’ prior written notice to the Company of such termination (an “Improper
Termination”), (C) a mental or physical disability (within the meaning of
Section 22(e) of the Code) as determined by a medical doctor satisfactory to the
Committee, or (D) death;

(ii) immediately upon (A) the termination by the Company of the Optionee’s
employment for Cause, or (B) an Improper Termination;

(iii) one year after the date on which the Optionee’s employment is terminated
by reason of a mental or physical disability (within the meaning of Code
Section 22(e)) as determined by a medical doctor satisfactory to the Committee
or the later of three months after the date on which the Optionee shall die if
such death shall occur during the one-year period specified herein; or

(iv) the later of (a) one year after the date of termination of the Optionee’s
employment by reason of death of the employee, or (b) three months after the
date on which the Optionee shall die if such death shall occur during the one
year period specified in Subsection 9(a)(iii) hereof.

(b) The Committee in its sole discretion may, by giving written notice
(“cancellation notice”), cancel effective upon the date of the consummation of
any corporate transaction described in Subsection 10(d) hereof, any Option that
remains unexercised on such date. Such cancellation notice shall be given a
reasonable period of time prior to the proposed date of such cancellation and
may be given either before or after approval of such corporate transaction.

(c) Upon termination of Optionee’s employment as described in this Section 9, or
otherwise, any Option (or portion thereof) not previously vested or not yet
exercisable pursuant to Section 8 of this Plan or the vesting schedule set forth
in such Option shall be immediately canceled.

10. Adjustment of Shares.

(a) If at any time while this Plan is in effect or unexercised Options are
outstanding, there shall be any increase or decrease in the number of issued and
outstanding Shares through the declaration of a stock dividend or through any
recapitalization resulting in a stock split, combination or exchange of Shares
(other than any such exchange or issuance of

 

7



--------------------------------------------------------------------------------

Shares through which Shares are issued to effect an acquisition of another
business or entity or the Company’s purchase of Shares to exercise a “call”
purchase option), then and in such event:

(i) appropriate adjustment shall be made in the maximum number of Shares
available for grant under this Plan, so that the same percentage of the
Company’s issued and outstanding Shares shall continue to be subject to being so
optioned;

(ii) appropriate adjustment shall be made in the number of Shares and the
exercise price per Share thereof then subject to any outstanding Option, so that
the same percentage of the Company’s issued and outstanding Shares shall remain
subject to purchase at the same aggregate exercise price; and

(iii) such adjustments shall be made by the Committee, whose determination in
that respect shall be final, binding and conclusive.

(b) Subject to the specific terms of any Option, the Committee may change the
terms of Options outstanding under this Plan, with respect to the option price
or the number of Shares subject to the Options, or both, when, in the
Committee’s sole discretion, such adjustments become appropriate by reason of a
corporate transaction described in Subsection 10(d) hereof, or otherwise.

(c) Except as otherwise expressly provided herein, the issuance by the Company
of shares of its capital stock of any class, or securities convertible into or
exchangeable for shares of its capital stock of any class, either in connection
with a direct or underwritten sale, or upon the exercise of rights or warrants
to subscribe therefor or purchase such Shares, or upon conversion of obligations
of the Company into such Shares or other securities, shall not affect, and no
adjustment by reason thereof shall be made with respect to, the number of or
exercise price of Shares then subject to outstanding Options granted under this
Plan.

(d) Without limiting the generality of the foregoing, the existence of
outstanding Options granted under this Plan shall not affect in any manner the
right or power of the Company to make, authorize or consummate (i) any or all
adjustments, reclassifications, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business; (ii) any merger or
consolidation of the Company or to which the Company is a party; (iii) any
issuance by the Company of debt securities, or preferred or preference stock
that would rank senior to or above the Shares subject to outstanding Options;
(iv) any purchase or issuance by the Company of Shares or other classes of
common stock or common equity securities; (v) the dissolution or liquidation of
the Company; (vi) any sale, transfer, encumbrance, pledge or assignment of all
or any part of the assets or business of the Company; or (vii) any other
corporate act or proceeding, whether of a similar character or otherwise.

(e) The Optionee shall receive written notice within a reasonable time prior to
the consummation of such action advising the Optionee of any of the foregoing.
The Committee may, in the exercise of its sole discretion, in such instances
declare that any Option shall terminate as of a date fixed by the Board and give
each Optionee the right to exercise his or her Option.

 

8



--------------------------------------------------------------------------------

11. Transferability. No Option or stock appreciation right granted hereunder
shall be sold, pledged, assigned, hypothecated, disposed or otherwise
transferred by the Optionee other than by will or the laws of descent and
distribution, unless otherwise authorized by the Board, and no Option or stock
appreciation right shall be exercisable during the Optionee’s lifetime by any
person other than the Optionee.

12. Issuance of Shares. As a condition of any sale or issuance of Shares upon
exercise of any Option, the Committee may require such agreements or
undertakings, if any, as the Committee may deem necessary or advisable to assure
compliance with any such law or regulation including, but not limited to, the
following:

(i) a representation and warranty by the Optionee to the Company, at the time
any Option is exercised, that he is acquiring the Shares to be issued to him for
investment and not with a view to, or for sale in connection with, the
distribution of any such Shares; and

(ii) an agreement and undertaking to comply with all of the terms, restrictions
and provisions set forth in any then applicable stockholders’ agreement relating
to the Shares, including, without limitation, any restrictions on
transferability, any rights of first refusal and any option of the Company to
“call” or purchase such Shares under then applicable agreements, and

(iii) any restrictive legend or legends, to be embossed or imprinted on Share
certificates, that are, in the discretion of the Committee, necessary or
appropriate to comply with the provisions of any securities law or other
restriction applicable to the issuance of the Shares.

13. Stock Appreciation Rights. The Committee may grant stock appreciation rights
to Employees, either or tandem with Options that have been or are granted under
the Plan or with respect to a number of Shares on which an Option is not
granted. A stock appreciation right shall entitle the holder to receive, with
respect to each Share as to which the right is exercised, payment in an amount
equal to the excess of the Share’s Fair Market Value on the date the right is
exercised over its Fair Market Value on the date the right was granted. Such
payment may be made in cash or in Shares valued at the Fair Market Value as of
the date of surrender, or partly in cash and partly in Shares, as determined by
the Committee in its sole discretion. The Committee may establish a maximum
appreciation value payable for stock appreciation rights.

14. Restricted Stock Awards. The Committee may grant restricted stock awards
under the Plan in Shares or denominated in units of Shares. The Committee, in
its sole discretion, may make such awards subject to conditions and
restrictions, as set forth in the instrument evidencing the award, which may be
based on continuous service with the Company or the attainment of certain
performance goals related to profits, profit growth, cash-flow or shareholder
returns, where such goals may be stated in absolute terms or relative to
comparison companies or indices to be achieved during a period of time.

 

9



--------------------------------------------------------------------------------

15. Administration of this Plan.

(a) This Plan shall be administered by the Committee, which shall consist of not
less than two Directors. The Committee shall have all of the powers of the Board
with respect to this Plan. Any member of the Committee may be removed at any
time, with or without cause, by resolution of the Board and any vacancy
occurring in the membership of the Committee may be filled by appointment by the
Board.

(b) Subject to the provisions of this Plan, the Committee shall have the
authority, in its sole discretion, to: (i) grant Options, (ii) determine the
exercise price per Share at which Options may be exercised, (iii) determine the
Optionees to whom, and time or times at which, Options shall be granted,
(iv) determine the number of Shares to be represented by each Option,
(v) determine the terms, conditions and provisions of each Option granted (which
need not be identical) and, with the consent of the holder thereof, modify or
amend each Option, (vi) defer (with the consent of the Optionee) or accelerate
the exercise date of any Option, and (vii) make all other determinations deemed
necessary or advisable for the administration of this Plan, including
re-pricing, canceling and regranting Options.

(c) The Committee, from time to time, may adopt rules and regulations for
carrying out the purposes of this Plan. The Committee’s determinations and its
interpretation and construction of any provision of this Plan shall be final,
conclusive and binding upon all Optionees and any holders of any Options granted
under this Plan.

(d) Any and all decisions or determinations of the Committee shall be made
either (i) by a majority vote of the members of the Committee at a meeting of
the Committee or (ii) without a meeting by the unanimous written approval of the
members of the Committee.

(e) No member of the Committee, or any Officer or Director of the Company or its
Subsidiaries, shall be personally liable for any act or omission made in good
faith in connection with this Plan.

16. Incentive Options for 10% Stockholders. Notwithstanding any other provisions
of this Plan to the contrary, an Incentive Stock Option shall not be granted to
any person owning directly or indirectly (through attribution under
Section 424(d) of the Code) at the date of grant, stock possessing more than 10%
of the total combined voting power of all classes of stock of the Company (or of
its Subsidiary) at the date of grant unless the exercise price of such Option is
at least 110% of the Fair Market Value of the Shares subject to such Option on
the date the Option is granted, and such Option by its terms is not exercisable
after the expiration of 10 years from the date such Option is granted.

17. Interpretation.

(a) This Plan shall be administered and interpreted so that all Incentive Stock
Options granted under this Plan will qualify as Incentive Stock Options under
Section 422 of the Code. If any provision of this Plan should be held invalid
for the granting of Incentive Stock Options or illegal for any reason, such
determination shall not affect the remaining provisions hereof, and this Plan
shall be construed and enforced as if such provision had never been included in
this Plan.

 

10



--------------------------------------------------------------------------------

(b) This Plan shall be governed by the laws of the State of New York.

(c) Headings contained in this Plan are for convenience only and shall in no
manner be construed as part of this Plan or affect the meaning or interpretation
of any part of this Plan.

(d) Any reference to the masculine, feminine, or neuter gender shall be a
reference to such other gender as is appropriate.

(e) Time shall be of the essence with respect to all time periods specified for
the giving of notices to the company hereunder, as well as all time periods for
the expiration and termination of Options in accordance with Section 9 hereof
(or as otherwise set forth in an option agreement).

18. Amendment and Discontinuation of this Plan. Either the Board or the
Committee may from time to time amend this Plan or any Option without the
consent or approval of the stockholders of the Company; provided, however, that,
except to the extent provided in Section 9, no amendment or suspension of this
Plan or any Option issued hereunder shall substantially impair any Option
previously granted to any Optionee without the consent of such Optionee.

19. Termination Date. This Plan shall terminate ten years after the date of
adoption by the Board of Directors

 

11